t c memo united_states tax_court joyce a linzy petitioner v commissioner of internal revenue respondent docket no filed date joyce a linzy pro_se kathryn e kelly for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency of dollar_figure and a penalty under sec_6662 of dollar_figure with respect to petitioner’s federal_income_tax for tax_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar after concessions the issues for consideration are whether petitioner is entitled to deduct various expenses reported on her schedule c profit or loss from business whether petitioner is entitled to offset her gambling income by any gambling_losses whether petitioner is entitled to deduct a payment made to metropolitan life_insurance co metlife and whether petitioner is liable for the penalty under sec_6662 findings_of_fact some of the facts are stipulated and are so found petitioner resided in illinois when she filed the petition during the tax_year in issue petitioner was the sole_proprietor of a tax preparation business called joyce’s tax service petitioner started joyce’s tax service in before petitioner worked for jackson hewitt and for instant tax service where she was trained to prepare tax returns petitioner has conceded that she failed to report dollar_figure of interest_income for tax_year respondent has conceded that petitioner received only dollar_figure of social_security_benefits for tax_year petitioner received payments from metlife beginning in in connection with a long-term disability claim petitioner’s long-term disability policy with metlife provided that her benefits would be reduced if she received any social_security disability payments in petitioner was awarded social_security disability benefits she received a lump-sum social_security payment of dollar_figure for prior years on date because she received social_security disability benefits metlife required petitioner to repay a portion of the payments she had received between and petitioner paid dollar_figure to metlife metlife payment on date on her federal_income_tax return for tax_year petitioner claimed dollar_figure of other income relating to her gambling winnings petitioner attached forms w-2g certain gambling winnings to her federal_income_tax return that show total gambling winnings of dollar_figure on her schedule c petitioner reported multiple types of expenses including the following expense travel deductible meals and entertainment rent or lease of other business property amount dollar_figure big_number big_number in the notice_of_deficiency respondent disallowed the schedule c expenses for travel meals and entertainment and rent or lease of other business property petitioner disagrees with respondent’s adjustments petitioner also makes two claims not addressed in the notice_of_deficiency first she claims that she had gambling_losses for but did not use them to offset the gambling winnings she reported on her federal_income_tax return second petitioner claims that because of the metlife payment she is entitled either to offset her social_security_benefits by the metlife payment or to claim a deduction on schedule a itemized_deductions relating to it i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and a taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 in order to shift the burden the taxpayer must comply with all substantiation and recordkeeping requirements and cooperate with all reasonable requests by the commissioner for witnesses information documents meetings and interviews pursuant to sec_7491 see 116_tc_438 petitioner did not argue that the burden should shift and she failed to introduce credible_evidence that respondent’s determinations are incorrect the burden_of_proof remains with petitioner ii schedule c expenses petitioner contends that she is entitled to deduct expenses for travel meals and entertainment and rent or lease of other business property sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business an ordinary_expense is one that commonly or frequently occurs in the taxpayer’s business 308_us_488 and a necessary expense is one that is appropriate and helpful in carrying on the taxpayer’s business welch v helvering u s pincite the expense must directly connect with or pertain to the taxpayer’s business sec_1_162-1 income_tax regs a taxpayer may not deduct a personal living or family expense unless the code expressly provides otherwise sec_262 whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 a taxpayer must show a bona_fide business_purpose for the expenditure and there must also be a proximate relationship between the expenditure and his or her business 37_tc_650 a taxpayer’s general statement that his or her expenses were incurred in pursuit of a trade_or_business is not sufficient to establish that the expenses had a reasonably direct relationship to any such trade_or_business 50_tc_177 aff’d per curiam 409_f2d_1359 2d cir deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction 503_us_79 292_us_435 to that end taxpayers are required to substantiate each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 higbee v commissioner t c pincite normally the court may estimate the amount of a deductible expense if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount see 39_f2d_540 2d cir 85_tc_731 this is often referred to as the cohan_rule see eg 136_tc_515 ndollar_figure a travel_expenses and meals and entertainment_expenses travel_expenses and meals and entertainment_expenses are subject_to the strict substantiation rules of sec_274 sec_274 and to meet these strict substantiation rules a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the travel or use and the business_purpose of the expense sec_274 to substantiate by adequate_records the taxpayer must provide an account book log or similar record and documentary_evidence which together are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5 income_tax regs to substantiate by sufficient evidence corroborating the taxpayer’s own statement the taxpayer must establish each element by his or her own statement and by documentary_evidence or other direct evidence sec_1_274-5t temporary income_tax regs fed reg date to establish the business_purpose of an expenditure however a taxpayer may corroborate his or her own statement with circumstantial evidence id notably sec_274 overrides the cohan_rule 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date flush language therefore we are precluded from estimating petitioner’s travel_expenses and meals and entertainment_expenses with respect to her travel_expenses petitioner testified that she ran joyce’s tax service from her home and that clients would come to her property to have their tax returns prepared petitioner testified that living in her neighborhood was stressful and that she felt harassed by her clients who would call her at home at any hour for these reasons petitioner contends that it was necessary for her to travel just to get rest so that she could function she provided invoices from a holiday inn a car rental service and a casino petitioner has failed to show that her travel_expenses were related to her business a taxpayer’s choice about where to live is personal cf 326_us_465 reasoning that commuting expenses are not deductible because the taxpayer makes a personal choice about where to live therefore petitioner’s travel for a good night’s rest was a personal_expense not a deductible business_expense with respect to her meals and entertainment_expenses petitioner testified that she frequently ate lunch or dinner with her employees and that she hosted a catered client party petitioner provided receipts from restaurants and cafes where she contends she ate with her employees some of the receipts are too faint to read others are from meals purchased at casinos some of which are in indiana petitioner provided no evidence regarding a client party other than two letters addressed to her clients that refer to a raffle petitioner has failed to establish the specific business nature of any of her meals and entertainment_expenses respondent properly disallowed deductions for petitioner’s travel_expenses and meals and entertainment_expenses as reported on her federal_income_tax return b rent or lease of other business property expenses petitioner claims that she is entitled to a rent or lease deduction petitioner testified that she used the first floor of her two-story residence for joyce’s tax service petitioner attempts to deduct half of her mortgage payment generally expenses of maintaining a household including amounts paid for rent water utilities and similar expenses are not deductible sec_1_262-1 income_tax regs if however a part of the home is used as a place of business a corresponding portion of the expenses--as is properly attributable to such place of business--may be deductible as a business_expense subject_to the rules of sec_280a id a taxpayer must provide the court with a basis to determine what portion of the expenses was allocable to his or her business delima v commissioner tcmemo_2012_291 at cf adler v commissioner tcmemo_2010_47 slip op pincite finding that the taxpayer failed to provide a basis to determine what portion of household utilities was allocable to his business aff’d per curiam 443_fedappx_736 3d cir if a taxpayer fails to provide the court with evidence of the extent to which he or she used a portion of the home exclusively we cannot estimate the deductible portions of her expenses see 88_tc_1532 petitioner is not entitled to a deduction for the business use of her home a taxpayer may claim a deduction for the business use of his or her home to the extent it is allocable to a portion of a dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer or a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his or her trade_or_business sec_280a and b petitioner has provided no evidence showing that the first floor of her residence was used exclusively on a regular basis for a business_purpose petitioner is not entitled to a deduction for the business use of her home respondent properly disallowed petitioner’s rent or lease of other business property expenses as reported on her federal_income_tax return iii gambling_losses petitioner reported income of dollar_figure from gambling winnings on her federal_income_tax return but she did not offset her gambling winnings by any gambling loss deductions petitioner contends that she incurred gambling_losses in excess of dollar_figure taxpayers who are not in the trade_or_business of gambling and who choose to calculate their taxable_income using itemized_deductions in lieu of the standard_deduction may deduct gambling_losses under certain circumstances sec_165 provides that l osses from wagering transactions shall be allowed only to the extent of the gains from such transactions respondent does not dispute that petitioner had dollar_figure of gambling gains petitioner therefore must prove that she had gambling_losses during the year in issue taxpayers are required to maintain permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 income_tax regs in the case of gambling winnings and losses taxpayers can substantiate their income and deductions by maintaining a contemporaneous log see 68_tc_867 or by consistently using a player’s card which monitors gambling activity see lutz v commissioner tcmemo_2002_89 many taxpayers do not keep a detailed record of their wagering winnings and losses but we do not treat taxpayers who claim to have sustained wagering losses more favorably than other taxpayers by allowing a deduction for wagering losses when the evidence is inadequate schooler v commissioner t c pincite petitioner provided receipts showing cash advances from ameristar east chicago casino and harrah’s joliet casino hotel as well as a bank statement showing cash advances from gca ameristar east ch cash advances or atm withdrawals at or near a location generally are not sufficient to prove that the cash was spent at that location or for any specific purpose see lutz v commissioner slip op pincite t he mere fact that the taxpayers made cash withdrawals or credit card charges at the casinos does not substantiate actual losses of those funds on gambling we have used the cohan_rule to estimate a taxpayer’s gambling loss deductions when the taxpayer provided both bank statements recording atm withdrawals at a casino and credible testimony regarding specific details of his practices regarding atm withdrawals and his gambling activities see lamb v commissioner tcmemo_2013_155 petitioner did not provide any testimony regarding specific details of her practices regarding atm withdrawals or her gambling activities we are unable to determine what portion of petitioner’s cash withdrawals were spent on gambling petitioner is not entitled to offset her gambling winnings with any gambling loss deductions iv petitioner’s metlife payment petitioner reported dollar_figure of social_security disability benefits on her federal_income_tax return respondent has conceded that she received only dollar_figure of social_security_benefits for tax_year petitioner contends that she is further entitled either to offset her social_security_benefits for tax_year by the amount of the metlife payment or to claim a schedule a deduction relating to the metlife payment because it was filed as social_security income for tax_year social_security_benefits may be offset only by repayments of other social_security_benefits previously received sec_86 see also brady v commissioner tcmemo_2013_1 at sec_86 provides that the amount of social_security_benefits received during any taxable_year shall be reduced by any repayment made by the taxpayer during the taxable_year of a social_security_benefit previously received by the taxpayer whether or not such benefit was received during the taxable_year sec_86 defines the term social_security_benefit as any amount received by the taxpayer by reason of entitlement to-- a a monthly benefit under title ii of the social_security act or b a tier_1_railroad_retirement_benefit benefits received from private insurers do not satisfy this definition therefore petitioner would not be allowed to offset her social_security_benefits with the repayment of private insurance benefits see brady v commissioner tcmemo_2013_1 moreover when a recipient of social_security_benefits is required by contract to reimburse a third party for tax-free benefits previously received the recipient is not entitled to a deduction for the reimbursement id at the record reflects that the benefits petitioner received from metlife were tax free therefore petitioner is not entitled to a schedule a deduction relating to the metlife payment petitioner is not entitled to offset her social_security_benefits with the metlife payment or to a schedule a deduction relating to it for tax_year v sec_6662 accuracy-related_penalty respondent determined that petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 sec_6662 adds to the tax required to be shown on the taxpayer’s return of any underpayment attributable to among other things negligence or disregard of rules or regulations within the meaning of sec_6662 or any substantial_understatement_of_income_tax within the meaning of sec_6662 only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs respondent claims that petitioner is liable for the sec_6662 penalty due to negligence negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise due care or to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1 b income_tax regs negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs petitioner credibly testified at trial and provided some documentation regarding her schedule c expenses her gambling_losses and the metlife payment petitioner’s records however were insufficient to substantiate the expenses reported on her schedule c or to establish the gambling_losses she claims should offset her gambling winnings and her arguments regarding the metlife payment were not grounded in the internal revenue laws petitioner therefore is liable for the accuracy-related_penalty unless she can show she had reasonable_cause for and acted in good_faith regarding the underpayment see sec_6664 sec_1_6664-4 income_tax regs an important factor for demonstrating reasonable_cause and good_faith is the extent of the taxpayer’s effort to determine the proper tax_liability sec_1_6664-4 income_tax regs petitioner a trained tax_return_preparer did not provide any evidence regarding what if any effort she made to determine her proper tax_liability when she prepared her federal_income_tax return petitioner is familiar with federal_income_tax laws and regulations her experience knowledge and training weigh against her see 693_f3d_765 7th cir petitioner has failed to show that she had reasonable_cause for and acted in good_faith regarding the underpayment accordingly petitioner is liable for the accuracy-related_penalty under sec_6662 and b any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
